 


110 HRES 1471 ATH: Honoring the 50th anniversary of the successful demonstration of the first integrated circuit and its impact on the electronics industry.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1471 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2008 
Mr. Hall of Texas submitted the following resolution; which was referred to the Committee on Science and Technology 
 
 
September 22, 2008 
The Committee on Science and Technology discharged; considered and agreed to 
 
RESOLUTION 
Honoring the 50th anniversary of the successful demonstration of the first integrated circuit and its impact on the electronics industry. 
 
 
Whereas in May 1958 Jack St. Clair Kilby joined Texas Instruments because it was the only company that would permit him to work full-time on miniaturization of electronics; 
Whereas just four months later on September 12, 1958, Jack Kilby demonstrated the first integrated circuit by combining a transistor, several resistors, and a capacitor on a half inch piece of germanium in an attempt to reduce transistor costs; 
Whereas Jack Kilby spent his career at Texas Instruments, a productive engineering career that resulted in over 60 patents and seminal inventions, including the electronic calculator; 
Whereas Jack Kilby received the National Medal of Science in 1969 and the National Medal of Technology in 1990, and shared the Nobel Prize in Physics in 2000, for his invention of and contributions to the development of the integrated circuit; 
Whereas during Kilby’s lifetime integrated circuits provided a million fold decrease in the costs of electronics; 
Whereas Kilby’s achievement revolutionized electronics and permitted it to grow to over $1,500,000,000,000 in annual sales world wide; 
Whereas the integrated circuit revolutionized computing and made possible getting a man to the moon and modern space exploration; 
Whereas the integrated circuit led to a revolution in communications, transportation, and medical industries; and 
Whereas the future will inevitably bring equally far-reaching integrated circuit-based advances in many fields: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and honors the research and development efforts of Jack Kilby and his contemporaries, who by inventing and perfecting the integrated circuit brought us modern electronics and changed the world; and 
(2)recognizes the importance of continued advancements in electronics to the well-being of America. 
 
